Opinion by
William W. Pouter, J.,
The plaintiff is the holder of the promissory note upon which he has sued. The note is signed by Emma 0. Stump, H. W. Stump and Richard Lechner in the order indicated. The body of the note contains only the names of Emma C. Stump and her husband, H. W. Stump. The latter is now dead. The defense to the note as to Emma 0. Stump is that she was a surety for her husband. All of the testimony on both sides of the case goes to prove the fact alleged. The court left the question to the jury on the credibility of the witnesses. Here was no error.
The defense as to Lechner is that the note in suit had not the appearance of the note he signed ; that he did not sign any note as maker but as indorser and that the note, being written not upon but across the blue ruling of the paper, and omitting his name from the body, required the holder to inquire as to the liability assumed by Lechner on the note. The court directed a verdict to be found against Lechner. This direction was warranted by Lechner’s own admissions. From his testimony it is clear that he signed his name once and only once upon a note of the Stump’s in favor of Scharff for $800. He admits explicitly that the signature on the note in suit is his, but asserts that it is not in the place where he put it as he signed on the back as indorser. When the note passed through the hands of Morris Scharff (the son and agent of the plaintiff in this transaction) to the plaintiff, it was in the same condition as it appeared on the trial. From the testimony of Lechner *17it is certain that he intended to become responsible on the note to Scharff in some form. He says he was to be only an indorser, but even so he would have been answerable to the plaintiff, who took the note on the faith of Lechner’s joinder in the liability.
The judgment is affirmed.